Trumbull County, No. 95-T-5186. This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s motion to stay the execution of the judgment mandate from the court of appeals pending the disposition of an appeal in this court,
IT IS ORDERED by the court that the motion to stay the execution of the judgment mandate from the court of appeals pending the disposition of an appeal in this court be, and hereby is, granted, effective November 7, 1995.
Pfeifer, J., dissents.